DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Managing the Exchange Between a Power Grids and  Charging/Discharging Stations

Claim Status
In the February 8, 2021 submission, claims 1-5 were presented for consideration.  Claims 1-5 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al., US Patent Application Publication No. 2008/0039989 (published February 14, 2008, hereinafter POLLACK) in view of Kennel et al., “Energy Management for Smart Grids with Electric Vehicles Based on Hierarchical MPC” (publicly available August 2013, hereinafter KENNEL).

As per 1, POLLACK teaches of a power management system that manages electric power to be exchanged between a power grid and a charging/discharging station to be connected to a plurality of electric vehicles (see fig. 1, and par. 181: system relies on electrical charging stations as an interface between user vehicles and grid resources for charging/discharging services), each of the plurality of electric vehicles being equipped with a power storage device (see fig. 2, 6, and 22; and par. 41: end user vehicles equipped with power storage and user/system interface devices), the power management system comprising:
a server that adjusts the electric power to be exchanged between the charging/ discharging station and the power grid (see par. 170 and 174: system uses a web server to help facilitate flow control); and
an information terminal that communicates with the server (see fig. 7 and par. 43 and 201-202: end processing operators/nodes/devices in communication with grid, server and stations), the information terminal including at least one of a first terminal and a second terminal (see fig. 7, elements 718 and 410: system relies on at least a user and station terminals), the first terminal being carried by a user of any one of the plurality of electric vehicles (see fig. 7, element 410 and fig. 22: user interface which facilitates communication with the station for relaying user, vehicle and service information) and the second terminal acquiring information about the plurality of electric vehicles and/or the user from a facility where the charging/discharging station is disposed (see fig. 7, elements 718 and fig. 23: server-side interface for communicating between multiple user, station and aggregate power resources),
the server operating to
acquire, from the information terminal, behavior information indicating a behavior condition of each user of the plurality of electric vehicles (see par. 88, and 91: prediction models are generated for individual users based on captured charging/discharging [behavior] data received from each user),
predict, based on the acquired behavior information (see par. 66-67, 78 and 88: relied upon behavior data for formulating predictive outcomes), a connection period of an electric vehicle connected to the charging/discharging station until the electric vehicle is used for the next time (see par. 41, 90 and 95: aggregate system predicts a connection period based on capture [user] behavior data, wherein prior charge/discharge data, location data and timing/scheduling arrangements are used in establishing a basis for predicting individual use/charging schedules and subsequent power demand), and
adjust the electric power to be exchanged between the charging/discharging station and the power grid during a power demand (see par. 135: when a vehicle is connected, the remote IPF module initiates a connection to the flow control server, whereby adjustments are made to the flow of power in/out of the vehicle) and supply adjustment period by using a first electric vehicle among the plurality of electric vehicles, the connection period of the first electric vehicle including the power demand and supply adjustment period (see fig. 7 and par. 93, 174, and 201-202: constraint optimizer relies on individual use data, predictive behavior data and system (e.g., demand, availability, etc.) data to facilitate the exchange of resources).
While POLLACK focuses on a power aggregation system wherein predictive analytics are used in establishing periodic connection and charging requests, the art fails to explicitly address the formulation of specific predictive results, based on the acquired behavior information, a connection period of an electric vehicle connected to the charging/discharging station until the electric vehicle is used for the next time.  
	Like POLLACK, KENNEL is directed to a system for capturing individual user data as it relates to energy use, vehicle travel and consumption, and using the results to optimize grid and charge/discharge energy requirements/consumption, by modeling usage and relying on predictive control to meet consumption demands.  In pursuing this technique, the art further teaches of a system for predicting periodic mobility demand using statistical analysis, as a result of specific connection timing, travel details, consumption and battery capacity data (see pg. 1531, col. 1, par. 1 and 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of KENNEL's system for employing precise statistical analytics relative to energy consumption data, with POLLACK's system for predicting periodic charge/discharge sessions, to meet the consumption demand for electrical vehicles, while optimizing the use of grid energy required by a charge/discharge station.	
	

	
As per claim 2, the combination of POLLACK and KENNEL teaches all of the limitations noted in the base claim(s) as outlined above, wherein POLLACK further teaches of the power management system according to claim 1, wherein the server adjusts the electric power to be exchanged between the power grid and the charging/discharging station during the power demand and supply adjustment period without using the first electric vehicle among the plurality of electric vehicles, the connection period of the first electric vehicle not including the power demand and supply adjustment period (see par 137: during periods when an electrical vehicle is in operation the IPF module passively captures data for further facilitating adjustments based on power flow demands, whereby the aggregated data is used to predict demand and when connected, individual data is used to adjust charging/discharging characteristics for user connection).

As per claim 3, the combination of POLLACK and KENNEL teaches all of the limitations noted in the base claim(s) as outlined above, wherein POLLACK further teaches of the power management system according to claim 1, wherein the behavior information includes at least one of:
position information of the first terminal acquired from the first terminal (e.g., vehicle terminal) (see fig. 11, element 1108 and par. 161: position inference engine can infer vehicle position for the power flow server); payment information or settlement information of the user acquired from the second terminal (see par. 169 and 180: power aggregation system maintains vehicle ID, location ID and user respective data for payment purposes), and position information of the user acquired from an image of the user captured by the second terminal.

As per claim 4, POLLACK teaches of a power management method that uses an information terminal to manage electric power to be exchanged between a power grid and a charging/discharging station to be connected to a plurality of electric vehicles (see fig. 1, and par. 181: system relies on electrical charging stations as an interface between user vehicles and grid resources for charging/discharging services), each of the plurality of electric vehicles being equipped with a power storage device (see fig. 2, 6, and 22; and par. 41: end user vehicles equipped with power storage and user/system interface devices), wherein the information terminal includes at least one of a first terminal and a second terminal, the first terminal being carried by a user of any one of the plurality of electric vehicles (see fig. 7, element 410 and fig. 22: user interface which facilitates communication with the station for relaying user, vehicle and service information), the second terminal acquiring information about the plurality of electric vehicles and/or the user from a facility where the charging/discharging station is disposed (see fig. 7, elements 718 and fig. 23: server-side interface for communicating between multiple user, station and aggregate power resources), the power management method comprising:
acquiring, from the information terminal, behavioral information indicating a behavior condition of each user of the plurality of electric vehicles (see par. 88, and 91: prediction models are generated for individual users based on captured charging/discharging [behavior] data received from each user);
predicting, based on the acquired behavior information (see par. 66-67, 78 and 88: relied upon behavior data for formulating predictive outcomes), a connection period of an electric vehicle connected to the charging/discharging station until the electric vehicle is used for the next time (see par. 41, 90 and 95: aggregate system predicts a connection period based on capture [user] behavior data, wherein prior charge/discharge data, location data and timing/scheduling arrangements are used in establishing a basis for predicting individual use/charging schedules and subsequent power demand); and
adjusting the electric power to be exchanged between the charging/discharging station and the power grid during a power demand and supply adjustment period by using a first electric vehicle among the plurality of electric vehicles (see par. 135: when a vehicle is connected, the remote IPF module initiates a connection to the flow control server, whereby adjustments are made to the flow of power in/out of the vehicle), the connection period of the first electric vehicle including the power demand and supply adjustment period (see fig. 7 and par. 93, 174, and 201-202: constraint optimizer relies on individual use data, predictive behavior data and system (e.g., demand, availability, etc.) data to facilitate the exchange of resources).
While POLLACK focuses on a power aggregation method using predictive analytics to establish periodic connections and charging requests, the art fails to explicitly address the formulation of specific predictive results, based on the acquired behavior information, a connection period of an electric vehicle connected to the charging/discharging station until the electric vehicle is used for the next time.  
	KENNEL is directed to a method of capturing individual user data as it relates to energy use, vehicle travel and consumption, and using the results to optimize charge/discharge energy requirements by modeling usage and relying on predictive control to meet consumption demands.  The reference further teaches of a method of predicting periodic mobility demand using statistical analysis, as a result of specific connection timing, travel details, consumption and battery capacity data (see pg. 1531, col. 1, par. 1 and 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of KENNEL's method of employing precise statistical analytics relative to energy consumption data, with POLLACK's method of predicting periodic charge/discharge sessions, to meet the consumption demand for electrical vehicles, while also optimizing the use of grid energy designated to charge/discharge stations.	
	

As per claim 5, POLLACK teaches of a power management apparatus that uses an information terminal to manage electric power to be exchanged between a power grid and a charging/discharging station to be connected to a plurality of electric vehicles (see fig. 1, and par. 181: system relies on electrical charging stations as an interface between user vehicles and grid resources for charging/discharging services), each of the plurality of electric vehicles being equipped with a power storage device (see fig. 2, 6, and 22; and par. 41: end user vehicles equipped with power storage and user/system interface devices), wherein the information terminal includes at least one of a first terminal and a second terminal (see fig. 7, elements 718 and 410), the first terminal being carried by a user of any one of the plurality of electric vehicles (see fig. 7, element 410 and fig. 22: user interface which facilitates communication with the station for relaying user, vehicle and service information) and the second terminal acquiring information about the plurality of electric vehicles and/or the user from a facility where the charging/discharging station is disposed (see fig. 7, elements 718 and fig. 23: server-side interface for communicating between multiple user, station and aggregate power resources), the power management apparatus operating to:
acquire, from the information terminal, behavior information indicating a behavior condition of each user of the plurality of electric vehicles (see par. 88, and 91: prediction models are generated for individual users based on captured charging/discharging [behavior] data received from each user),
predict, based on the acquired behavior information (see par. 66-67, 78 and 88: relied upon behavior data for formulating predictive outcomes), a connection period of an electric vehicle connected to the charging/discharging station until the electric vehicle is used for the next time (see par. 41, 90 and 95: aggregate system predicts a connection period based on capture [user] behavior data, wherein prior charge/discharge data, location data and timing/scheduling arrangements are used in establishing a basis for predicting individual use/charging schedules and subsequent power demand), and
adjust the electric power to be exchanged between the charging/discharging station and the power grid during a power demand and supply adjustment period by using a first electric vehicle among the plurality of electric vehicles (see par. 135: when a vehicle is connected, the remote IPF module initiates a connection to the flow control server, whereby adjustments are made to the flow of power in/out of the vehicle), the connection period of the first elect1ic vehicle including the power demand and supply adjustment period (see fig. 7 and par. 93, 174, and 201-202: constraint optimizer relies on individual use data, predictive behavior data and system (e.g., demand, availability, etc.) data to facilitate the exchange of resources). 
POLLACK focuses on a power aggregation system using predictive analysis in establishing periodic connection and charging requests.  However, POLLACK fails to explicitly address the formulation of specific predictive results, based on acquired behavior information, a connection period of an electric vehicle connected to the charging/ discharging station until the electric vehicle is used for the next time.  
	Like POLLACK, KENNEL is directed to a method of capturing individual user data as it relates to energy use, vehicle travel and consumption, and using the results to optimize grid and charge/discharge energy requirements/consumption, using a predictive control system and method.  KENNEL further teaches of a system and method of predicting periodic mobility demand using statistical analysis based on specific connection timing, travel details, consumption and battery capacity data (see pg. 1531, col. 1, par. 1 and 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of KENNEL's system and method of employing precise statistical analytics relative to energy consumption data, with POLLACK's system and method of predicting periodic charge/discharge sessions, to meet the consumption demand for electrical vehicles, while optimizing the use of grid energy required by a charge/discharge station.	
	
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al., “The Charging and Discharging Power Prediction for Electric Vehicles”, Qian, “Load Model for Prediction of Electric Vehicle Charging Demand”, Kisacikoglu et al, “Distributed Control of PEV Charging Based on Energy Demand Forecast”, closely focus on user demand centric technics for forecasting energy demand, while Kennel et al., “Energy Management for Smart Grids with Electric Vehicles Based on Hierarchical MPC”, focus on using consumption data to further distinguish a hierarchical predictive and distributive control process. The balance of the references cited in the attached PTO Form-892 focus on varying methods for capturing vehicle charging data relative to demand and consumption, and based on customer use, allow utilities and grid operators make predictions on future power and distribution requirements, and potential customer consumption, while optimizing grid loads and power availability based on the predicted power demand directly related to user initiated consumption data.

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/K. B./
Examiner, Art Unit 2119
/ZIAUL KARIM/Primary Examiner, Art Unit 2119